DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 3, after the words “into a wall of the processing chamber”, add the words “so as to emit ions directly into the chamber”.
Authorization for this examiner’s amendment was given in an interview with Chad Dougherty on 1 July 2022.
Allowable Subject Matter
Claims 1-7 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an asymmetric chamber inlet assembly for coupling a delivery line to a processing region of a processing chamber with an opening that is asymmetric with respect to a center plane or a center line of the inlet body, wherein: 
The chamber assembly is set into a wall of the processing chamber and emits ions directly into the chamber (claims 1-2, 4 and 6); or
A second edge curves towards a first edge (claim 3), or makes an angle of less than 180 degrees with an interior wall of a delivery line (claim 5), or 
	A  second end of the inlet body is concave along the axial and width dimensions (claim 7); or
	The opposite interior sidewalls of the inlet assembly cavity are non-parallel to each other (claims 13-19).
	 The closest prior art is Olsen (US 8741785 B2)  which teaches a fluid delivery line to a plasma chamber having an asymmetric opening but does not teach the structure of the present claims, or that it delivers ions directly to the plasma chamber. Eto (US 9,236,229 B2), Noble (US 20020073925 A1) and others teach an inlet body for a plasma system having curved sides or a curved exit, but they do not teach an asymmetric opening as described in the current claims and it is not obvious to combine them with the base reference of Olsen in a way that makes the current claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881